CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Global Natural Resources Fund: We consent to the use of our report dated October 8, 2015 with respect to the financial statements of Putnam Global Natural Resources Fund, included herein, and to the references to our firm under the captions “ Financial Highlights ” in the Prospectus and “ Independent Registered Public Accounting Firm and Financial Statements ” in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts December 23, 2015
